Case 1:19-cv-00895-MTP Document 21 Filed 10/05/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUFHERNDISTRICT OF MISSISSIPPI
we" SOUTHERN DIVISION

 
 

| ot art
rf

RYANMONAGHAN | \v! © | | PLAINTIFF

v. le —_ EU CIVIL ACTION NO, 1:19-ev-895-MTP

COMMISSIONER OF SOCIAL SECURITY DEFENDANT
FINAL JUDGMENT

This cause having come before the Court on Plaintiff's complaint seeking judicial review
of a final decision of the Commissioner of Social Security Administration and a decision having
been duly rendered by separate Opinion and Order,

IT IS ORDERED AND ADJUDGED:

That this action is DISMISSED with prejudice.

E

This, the = —— day of October, 2020.

_ (AC _

Michael T. Parker
United States Magistrate Judge

 
